                 Case 3:20-cv-05357-RSM Document 15 Filed 09/30/20 Page 1 of 2




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 6
       COREAN OMARUS BARNES
 7                                                            No. C20-5357 RSM
 8
                                       Petitioner,
 9               v.                                           ORDER ADOPTING REPORT AND
                                                              RECOMMENDATION
10     DANIEL WHITE,
11                                     Respondent.
12

13          THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

14   Recommendation [Dkt. # 13], recommending denial of Petitioner’s habeas petition, and
15
     dismissal with prejudice. Petitioner has not objected.
16
            (1)       The Report and Recommendation is ADOPTED;
17
            (2)       The petition is denied; and
18
            (3)       For the reasons articulated in the R&R, the Court will NOT issue a Certificate of
19

20                    Appealability AND petitioner’s in forma pauperis status is revoked on appeal.

21          The Clerk is directed to send copies of this Order to Petitioner and to the Hon. J. Richard
22   Creatura.
23
     IT IS SO ORDERED.
24
            >
25

26


     ORDER - 1
            Case 3:20-cv-05357-RSM Document 15 Filed 09/30/20 Page 2 of 2




 1

 2        DATED this 30th day of September, 2020.
 3

 4

 5
                                           RICARDO S. MARTINEZ
 6                                         CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER - 2
